Mr. Justice Richardson
delivered the opinion of the court.
The leave to issue a writ of certiorari had been given in May Term, 1820, and no appeal was made from that decision : so that the only question at the time of the motion to allow further time was, not whether the writ should have been originally ordered, but simply whether the court could now grant further time to issue a writ which had been before,allowed ; and which, for the purposes oí this motion., must be assumed to have been legally allowed, inasmuch as it had never been reversed ?
*384That a Judge may grant further time to issue a writ, ot make up a proceeding which had been before ordered, at any time within a year after the first order, is so usual, and has been so common, that the practice is not to be disturbed at this day.
The niotion is therefore refused, unanimously.
Justices Colcock, Johnson, and AW, concurred.